DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflective coating (in claims 8, 16, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes applicant has attempted to show the reflective coating by description in the Specification as “125” in the Drawings.  However, “125” in Fig. 1 merely points towards a lateral side of the assembly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  In line 3, change “one of” to - - one of the group of - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 recites, “the first face of the PIC includes a reflecting coating defined thereon”.  Since, based on parent claim 1, the first face of the PIC is coplanar with the second face of the interposer and the mold compound does not cover the first face and the second face, the first face of the PIC is interpreted as the top surface of the PIC.  However, there does not appear to be support for the limitation that a reflecting coating is formed (or “defined”) on the “first” or top surface of the PIC.  A “reflecting coating” is not specifically illustrated in the Drawings (see also Drawings objection above) and [0020] of the Specification merely states such a reflecting layer is applied to the “second exposed face 122” which is a lateral edge of the PIC (see Fig. 1).  Thus, there is not sufficient support of a “reflecting coating defined” on “a first face of the PIC”.
Claims 16 recites, “the first face of the PIC includes a reflecting coating defined thereon”.  Since, based on parent claim 9, the first face of the PIC is coplanar with the third face of the interposer, and the EIC is bonded with the first face and the third face to electrically bridge the PIC and the interposer, the first face of the PIC is interpreted as the top surface of the PIC.  However, there does not appear to be support for the limitation that a reflecting coating is formed (or “defined”) on the “first” or top surface of the PIC.  A “reflecting coating” is not specifically illustrated in the Drawings (see also Drawings objection above) and [0020] of the Specification merely states such a reflecting layer is applied to the “second exposed face 122” which is a lateral edge of the PIC (see Fig. 1).  Thus, there is not sufficient support of a “reflecting coating defined” on “a first face of the PIC”.
Claims 18 recites, “the first face of the PIC includes a reflecting coating defined thereon”.  Since, based on parent claim 17, the first face of the PIC is coplanar with the fourth face of the interposer, and the EIC is bonded with the first face and the fourth face to electrically bridge the PIC and the interposer, the first face of the PIC is interpreted as the top surface of the PIC.  However, there does not appear to be support for the limitation that a reflecting coating is formed (or “defined”) on the “first” or top surface of the PIC.  A “reflecting coating” is not specifically illustrated in the Drawings (see also Drawings objection above) and [0020] of the Specification merely states such a reflecting layer is applied to the “second exposed face 122” which is a lateral edge of the PIC (see Fig. 1).  Thus, there is not sufficient support of a “reflecting coating defined” on “a first face of the PIC”.
Claims 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 16, and 18 state “the first face of the PIC includes a reflecting coating defined thereon”.  It is unclear what is meant by the underlined phrasing.  “Define” is defined as “to fix or mark the limits of” (Webster’s Online Dictionary).  It is unclear if the intention is that the reflective coating forms on top of the first (top) face of the PIC or if the reflective coating is part of the PIC and the upper surface of the reflective coating forms “the first face of the PIC”.  Examiner notes the Written Description does not clear the confusion since a “reflecting coating” is not specifically illustrated in the Drawings.  Furthermore, the only description in the Specification ([0020]) indicates the reflecting layer is applied to a different face altogether (“second exposed face 122”; See also Fig. 1).  Thus, it is unclear to the examiner what is meant by the limitation that “the first face of the PIC includes a reflecting coating defined thereon” as required by claims 8, 16, and 18.
Claim 17 recites in lines 13-14 “wherein the mold compound does not cover the first face and the fourth face and the mold compound does cover the second face, the third face, and the fourth face”.  It is unclear to the examiner how the mold compound simultaneously does not cover and covers the fourth face.  For the purposes of examination, Examiner interprets that the limitation as “wherein the mold compound does not cover the first face and the fourth face and the mold compound does cover the second face and the third face.”  However, appropriate correction and/or clarification is requested.  Claims 18-20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (U.S. 2018/0061741 A1) in view of Kainuma et al. (U.S. 2018/0156972 A1; “Kainuma”).
Regarding claim 1, Beyne discloses a method comprising:
Positioning an integrated (IC) (1, Fig. 2A-2B) and an interposer (16, Fig. 2B) on a carrier (25, Fig. 2A-2B), wherein the IC has a first (top) face and the interposer has a second (top) face coplanar with the first face;
Encapsulating the IC and the interposer using a mold (2’, 2, Fig. 2C-2D) compound to form a reconstituted wafer including the IC and the interposer, the reconstituted wafer having a first (top) side coplanar with the first face and a second (bottom) side opposite to the first side, wherein the mold compound (2, Fig. 2D) does not cover the first face (top surface of 1, Fig. 2D) and the second face (top surface of 16, Fig. 2D);
Removing a portion of the mold compound (2’, Fig. 2C) from the second side to reveal a portion of the interposer opposite to the second face (Fig. 2D); and
Bonding an Electrical Integrated Circuit (EIC) (15, Fig. 2G) with the first face and the second face to electrically bridge the IC (1, Fig. 2G) and the interposer (16, Fig. 2G).
Yet, Beyne does not disclose the integrated circuit (IC) is a photonic integrated circuit (PIC).  However, Kainuma discloses using an integrated circuit which is a photonic integrated circuit ([0058], Fig. 6B).  This has the advantage of incorporating a photonic integrated circuit which has the additional functionality of providing functions for information signals imposed on optical wavelengths.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Beyne with having the IC be a photonic integrated circuit, as taught by Kainuma, so as to incorporate a device providing functions for information signals imposed on optical wavelengths.
Regarding claim 2, Beyne discloses fabricating input/output (I/O) pads (5, Fig. 2E) in a redistribution layer (RDL) (3, Fig. 2E) on the second side of the reconstituted wafer.
Regarding claim 4, Beyne discloses mounting external connections on the second side of the reconstituted wafer, wherein the external connections include a ball grid array (4, Fig. 2E).
Regarding claim 5, Beyne discloses dicing the reconstituted wafer ([0070]).
Regarding claim 6, Beyne discloses a second portion of the first face of the IC (1, Fig. 2G) that is exposed from the mold compound (2, Fig. 2G) is coupled to the EIC (15, Fig. 2G).  Kainuma discloses the IC may be a PIC (see claim 1 rejection above) and a first portion of the first face of the PIC that is exposed from the mold compound is in communication with an external optical device (30, Fig. 6B).
Regarding claim 9, Beyne discloses a method comprising:
Positioning an integrated circuit (IC) (1, Fig. 2A-2B) and an interposer (16, Fig. 2B) on a carrier (25, Fig. 2A-2B), wherein the IC has a first (top) face and a second (lateral) face perpendicular to the first face, and the interposer has a third (top) face coplanar with the first face;
Encapsulating the IC and the interposer using a mold compound (2, 2’, Fig. 2C-2D) to form a reconstituted wafer including the IC and the interposer, the reconstituted wafer having a first (top) side coplanar with the first face and the third face and having a second (bottom) side opposite to the first side, wherein the mold compound (2, Fig. 2D) does not cover (i.e., is not on top of) the first face (top surface of 1, Fig. 2D) and the second face (lateral surface of 1, Fig. 2D);
Removing a portion of the mold compound (2’, Fig. 2C) from the second side to reveal a portion of the interposer (16, Fig. 2C-2D) opposite to the third face and the second face; and
Bonding an Electrical Integrated Circuit (EIC) (15, Fig. 2G) with the first face and the third face to electrically bridge the IC (1, Fig. 2G) and the interposer (16, Fig. 2G).
Yet, Beyne does not disclose the integrated circuit (IC) is a photonic integrated circuit (PIC).  However, Kainuma discloses using an integrated circuit which is a photonic integrated circuit ([0058], Fig. 6B).  This has the advantage of incorporating a photonic integrated circuit which has the additional functionality of providing functions for information signals imposed on optical wavelengths.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Beyne with having the IC be a photonic integrated circuit, as taught by Kainuma, so as to incorporate a device providing functions for information signals imposed on optical wavelengths.
Regarding claim 10, Beyne discloses fabricating input/output (I/O) pads (5, Fig. 2E) in a redistribution layer (RDL) (3, Fig. 2E) on the second side of the reconstituted wafer.
Regarding claim 12, Beyne discloses mounting external connections on the second side of the reconstituted wafer, wherein the external connections include a ball grid array (4, Fig. 2E).
Regarding claim 13, Beyne discloses dicing the reconstituted wafer ([0070]).
Regarding claim 14, Beyne discloses a second portion of the first face of the IC (1, Fig. 2G) that is exposed from the mold compound (2, Fig. 2G) is coupled to the EIC (15, Fig. 2G).  Kainuma discloses the IC may be a PIC (see claim 1 rejection above) and a first portion of the first face of the PIC that is exposed from the mold compound is in communication with an external optical device (30, Fig. 6B).
Regarding claim 17, Beyne discloses a method, comprising:
Positioning an integrated circuit (IC) (1, Fig. 2A) on a carrier, wherein the IC includes:
A first (top) face;
A second (bottom) face opposite to the first face; and
A third (lateral side) face perpendicular to the first face;
Positioning an interposer (16, Fig. 2B) on the carrier, wherein the interposer includes:
A fourth (top) face coplanar with the first face; and
A fifth (bottom) face coplanar with the second face;
Encapsulating the PIC and the interposer using a mold compound (2’, 2, Fig. 2C-2D) to form a reconstituted wafer including the IC and the interposer, wherein the reconstituted wafer has a first (top) side coplanar with the first face (top surface of 1, Fig. 2D) and the fourth face (top surface of 16, Fig. 2D) and a second (bottom) side coplanar with the second face (bottom surface of 1, Fig. 2D) and the fifth face (bottom surface of 16, Fig. 2D), wherein the mold compound (2, Fig. 2D) does not cover the first face and the fourth face and the mold compound does cover (as in “physically contacts” or “is adjacent to”) the second face and the third face;
Removing a portion of the mold compound (2’, 2, Fig. 2C-2D) from the second face, the third face, and the fourth face; and
Bonding an Electrical Integrated Circuit (EIC) (15, Fig. 2G) with the first face and the fourth face to electrically bridge the IC and the interposer.
Yet, Beyne does not disclose the integrated circuit (IC) is a photonic integrated circuit (PIC).  However, Kainuma discloses using an integrated circuit which is a photonic integrated circuit ([0058], Fig. 6B).  This has the advantage of incorporating a photonic integrated circuit which has the additional functionality of providing functions for information signals imposed on optical wavelengths.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Beyne with having the IC be a photonic integrated circuit, as taught by Kainuma, so as to incorporate a device providing functions for information signals imposed on optical wavelengths.
Regarding claim 20, Beyne discloses fabricating input/output (I/O) pads (5, Fig. 2E) in a redistribution layer (RDL) (3, Fig. 2E) on the second side of the reconstituted wafer.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (U.S. 2018/0061741 A1) as modified by Kainuma et al. (U.S. 2018/0156972 A1; “Kainuma”) as applied to claims 1 and 9 above, and further in view of Wang et al. (U.S. 10,162,139 B1; “Wang”).
Regarding claims 3 and 11, Beyne and Kainuma disclose fabricating input/output (I/O) pads (Beyne: 5, Fig. 2E) in a redistribution layer (RDL) (Beyne 3, Fig. 2E) on the second (bottom) side of the reconstituted wafer but do not disclose a second RDL on the opposite side of the reconstituted wafer.  However, Wang discloses forming input/out (I/O) pads of a [second] RDL (146, Fig. 3D) attached to a photonic IC (130, Fig. 3D) which is already attached to a [first] RDL (142, Fig. 3D).  This has the advantage of providing additional electrical connections on the other side of the reconstituted wafer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Beyne and Kainuma with fabricating I/O pads in a second RDL, as taught by Wang, so as to provide additional electrical connections.
Claims 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (U.S. 2018/0061741 A1) as modified by Kainuma et al. (U.S. 2018/0156972 A1; “Kainuma”) as applied to claims 1, 9, and 17 above, and further in view of Ramaswami et al. (U.S. 2014/0273354 A1; “Ramaswami”).
Regarding claims 7, 15, and 19, Beyne and Kainuma disclose an interposer (Beyne: 16, Fig. 2C) and mold compound (Beyne: 2’, Fig. 2C) but do not disclose they are coefficient of thermal expansion (CTE) matched.  However, Ramaswami discloses matching the CTE of a mold and substrate embedded within the mold ([0030]). This has the advantage of reducing device warpage. Therefore, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to modify the invention of Beyne and Kainuma with the interposer CTE matched to that of the mold compound, as taught by Ramaswami, so as to reduce device warpage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/6/2022